                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA

                                        Alexandria Division



   RUBY LAMBERT,individually and on
   behalf of all others similarly situated,
                                                              Civil No. l:19-cv-103-LO-MSN
                           Plaintiff,
                                                              Hon. Liam O'Grady


   NAVY FEDERAL CREDIT UNION,

                           Defendant.


                           MEMORANDUM OPINION AND ORDER


       This matter comes before the Court on Defendant's Motion to Dismiss for Failure to

State a Claim (Dkt. 19). The Motion is fully briefed, and the Court heard oral argument on May

24,2019. For the reasons stated below, and for good cause shown. Defendant's Motion to

Dismiss for Failure to State a Claim (Dkt. 19)is hereby GRANTED.

                                        I. BACKGROUND


       Plaintiff Ruby Lambert alleges that Defendant Navy Federal Credit Union charges

multiple nonsufficient fund fees for multiple attempts to process a single payment request in

violation of contractual language implying that only a single nonsufficient fund fee would ever

be charged for a payment request, no matter how many times that payment request is declined

for nonsufficient funds.


       FlaintifTs contract with Navy Federal states that Navy Federal "may" assess "[a] fee"

"for each returned debit item." Navy Fed. Credit Union Important Disclosures (hereinafter

"Important Disclosures") at 4. Plaintiffs insurer. Mutual of Omaha,attempted to automatically
